PER CURIAM.
Upon review and consideration of the record we are of the opinion that the defendant-appellant has failed to demonstrate an abuse of discretion in the entering of an order granting plaintiff-appellee temporary possession of the subject premises. However, we are of the opinion that the trial court erred in refusing to allow the defendant to present evidence on the issues of consideration for the assignment of the lease in question, breach of representations, failure of compliance and fraud surrounding the transaction. Accordingly, the cause is remanded for further proceedings consistent therewith.
Nothing herein is intended to prevent the trial court, after hearing and review of further evidence, from reconsidering prior orders or from entering such other orders as are consistent with the justice of the cause.
Affirmed, as modified, with directions.
WALDEN, C. J., and CROSS and MA-GER, JJ., concur.